

115 HR 5690 IH: Prohibiting Threatened and Endangered Creature Trophies Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5690IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Ms. Jackson Lee (for herself, Mr. Ted Lieu of California, Ms. Norton, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to prohibit the taking for a trophy of any endangered
			 or threatened species of fish or wildlife in the United States and the
			 importation of endangered and threatened species trophies into the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Prohibiting Threatened and Endangered Creature Trophies Act of 2018 or the ProTECT Act of 2018. 2.FindingsThe Congress finds the following:
 (1)Trophy hunting of imperiled species undermines efforts to conserve wildlife populations because trophy hunters routinely target the biggest, strongest males, and removing those individuals from the population can decrease genetic variation, decrease reproduction, alter social structures, increase infanticide, and cause unnatural evolutionary impacts.
 (2)When trophy hunting of imperiled species is sanctioned, poaching activity increases, further threatening the survival of wildlife populations.
 (3)Legal trade in wildlife parts and products can provide cover for markets for illegal trade in wildlife products, which is worth up to $20,000,000,000 annually and run by professional criminal networks linked to other transnational organized criminal activities, including trafficking in narcotics, weapons, and humans.
 (4)While the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) currently prohibits the take and import of species listed under that Act as endangered species, it does not automatically extend those protections to species listed as threatened species.
			3.Prohibitions regarding taking and importing of endangered species and threatened species trophies
 (a)Prohibition of taking or importingSection 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538) is amended by adding at the end the following:
				
 (h)TrophiesIt is unlawful for any person subject to the jurisdiction of the United States— (1)to take for a trophy within the United States or the territorial sea of the United States any species of fish or wildlife listed under section 4 as a threatened species; or
 (2)to import into the United States any trophy of any species of fish or wildlife listed under section 4 as a threatened species..
 (b)Prohibition of permitsSection 10(a) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)) is amended— (1)in paragraph (1), by striking The Secretary may permit and inserting Except as otherwise provided in this subsection, the Secretary may permit; and
 (2)by adding at the end the following:  (3)The Secretary may not permit—
 (A)taking for a trophy any species of fish or wildlife listed under section 4; or (B)importing into the United States any trophy of any species of fish or wildlife listed under section 4, notwithstanding section 9(b)..
 (c)AntiquesSection 10(h)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1539(h)(1)) is amended by striking Sections 4(d), 9(a), and 9(c) do not apply and inserting Sections 4(d), 9(a), 9(c), and 9(h)(2) do not apply.
 (d)DefinitionSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended— (1)by redesignating paragraph (21) as paragraph (22); and
 (2)by inserting after paragraph (20) the following:  (21)The term trophy means a whole dead animal, or a readily recognizable part or derivative of an animal, that—
 (A)is raw, processed, or manufactured; and (B)was obtained under a hunting license or other authorization issued by any State, foreign government, or private landowner..
				